Exhibit 10.1 INVESTMENT ADVISORY AGREEMENT THIS INVESTMENT ADVISORY AGREEMENT (this " Agreement ") is dated as of December 31, 2013, between BlackRock Fund Advisors, a California corporation (" Advisor "), and iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company, as sponsor (the “ Sponsor ”) of the iShares® S&P GSCI™ Commodity-Indexed Trust, a Delaware statutory trust (the “ Trust ”). This Agreement novates and replaces the Amended and Restated Investment Advisory Agreement, dated as of March 1, 2013, between BlackRock Fund Advisors, BlackRock Asset Management International Inc. (“
